Case 1:17-cv-00273-LAP Document 115 Filed 03/16/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

LIANHUA WENG, HAIHUA ZHAT,
SHIMIN YUAN, GUANGLI 4AHANG,
CHENGBIN QIAN,

Plaintiffs,
-against-

KUNG FU LITTLE STEAMED BUNS
RAMEN, INC., d/b/a Kung Fu
Little Steamed Buns Ramen, KUNG ORDER
FU DELICACY, INC., d/b/a Kung
Fu Little Steamed Buns Ramen,
KUNG FU KITCHEN, INC., d/b/a
Kung Fu Little Steamed Buns
Ramen, ZHE SONG, a/k/a Peter
Song, JOHN LIU, a/k/a Andy Liu,
ZHIMIN CHEN,

No. 17-CV-273 (LAP)

 

Defendants.

 

 

LORETTA A. PRESKA, Senior United States District Judge:

By no later than March 24, 2021, the parties shall confer
and submit a proposed judgment as to Defendants John “Andy” Liu
and Z2himin Chen, both of whom the Court has already determined
to be in default due to their failure to appear for trial.

SO ORDERED.

Dated: March 16, 2021
New York, New York

bite 2 Farleg

LORETTA A. PRESKA
Senior United States District Judge

 
